Case 2:17-cr-00060-DBH Document 179 Filed 11/23/20 Page 1 of 2                       PageID #: 749




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE



 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              ) CRIMINAL NO. 2:17-cr-00060-DBH-1
                                                 )
 ALI RATIB DAHAM                                 )


                                              ORDER

       The defendant wants to seek compassionate release. ECF No. 178. I provisionally

GRANT his accompanying pro se motion for appointment of counsel. Counsel shall file an

appropriate financial affidavit by December 31, 2020.

       On June 18, 2018, I sentenced the defendant to three years in prison for conspiracy to

defraud the United States, money laundering, and theft of government funds. ECDF No. 163. He

is now incarcerated at FCI Fort Dix. He says that he has served 75% of his sentence.

       I also sentenced his younger brother for his involvement in the fraud. After the younger

brother’s release from prison and while he was on supervised release, the younger brother killed

himself this summer with a revolver during a drunken party. ECF No. 177. The defendant says

that with his brother’s death there is no one to care for his elderly parents and his wife and attend

to their health care needs, especially acute during the coronavirus crisis.

       I cannot tell whether the defendant has made this request to the Warden at Fort Dix. He

says he speaks little English, has no knowledge of the law and requests an Arabic translator. I do

know that he had an interpreter at sentencing.

       I will leave it to the appointed lawyer to determine whether he/she needs an interpreter in

representing the defendant and to request authorization for such services, and also to ensure that
Case 2:17-cr-00060-DBH Document 179 Filed 11/23/20 Page 2 of 2                    PageID #: 750




the necessary request of the Warden is made in order to proceed in court (or to obtain relief from

BOP).

SO ORDERED.

DATED THIS 23RD DAY OF NOVEMBER, 2020.

                                                     /S/ D. BROCK HORNBY
                                                     D. BROCK HORNBY
                                                     UNITED STATES DISTRICT JUDGE
